ORDER
PER CURIAM:
Original proceeding.
Plaintiff seeks a declaratory judgment and following ex parte presentation by plaintiff’s counsel an adversary hearing was ordered. The hearing has been had and briefs were filed, counsel heard in argument and the matter taken under advisement.
Defendant moved for dismissal, and the Court now being advised in the premises and it appearing that such motion should be granted.
It is therefore ordered that the motion to dismiss is granted and this Court declines to accept jurisdiction.